Case: 14-40267      Document: 00512871175         Page: 1    Date Filed: 12/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40267
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MANUEL FRANCISCO GOMEZ-PERALES, also known as Juan Jesus
Acevedo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:11-CR-176-1


Before KING, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Manuel Francisco Gomez-
Perales raises an argument that he concedes is foreclosed by United States v.
Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), which rejected a Commerce
Clause challenge to the felon-in-possession-of-a-firearm statute, 18 U.S.C.
§ 922(g). The unopposed motion for summary disposition is GRANTED, and
the judgment of the district court is AFFIRMED.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.